Citation Nr: 0934886	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  97-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a rating in excess of 30 percent for 
recurrent dislocation, right shoulder, exclusive of 
temporary, total convalescent ratings.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to 
June 1980, from September 1980 to January 1983 and from July 
1987 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a hearing conducted at her local RO in November 
1994.  

On a VA Form 9 which was received in October 2006, the 
Veteran indicated that she desired to attend a hearing to be 
conducted by a Veteran's Law Judge or Judges at her local RO.  
In December 2006 another hearing request was submitted.

In July 2008, the Veteran reported that she was dropping her 
request for a local hearing.  In April 2009, the Veteran 
indicated that she desired to attend a scheduled hearing.  
However, in May 2009, the Veteran informed the Board that she 
was withdrawing her request for a video conference hearing.  

In May 2007, the RO denied service connection for various 
disabilities including the evaluation of retained foreign 
bodies in the left foot, and the denials of service 
connection for bilateral hips, gastroesophageal reflux and a 
skin condition.  A notice of disagreement was received with 
regard to these issues in May 2007.  A statement of the case 
was issued in November 2008.  The Veteran did not perfect the 
appeals by the timely submission of a substantive appeal.  
The issues are not currently before the Board.  



The issue of entitlement to a rating in excess of 30 percent 
for recurrent dislocation of the right shoulder was 
originally before the Board in July 1999 when it was remanded 
for additional evidentiary development.  The issues of 
entitlement to a rating in excess of 30 percent for recurrent 
right shoulder dislocation and entitlement to service 
connection for hallux valgus deformity of the right foot were 
previously before the Board in September 2003 when they were 
remanded for additional evidentiary development.  

The issues of entitlement to service connection for a right 
foot disorder, a low back disorder and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will inform the appellant if 
any further action is required on her part.  


FINDING OF FACT

The service-connected recurrent dislocation, right shoulder 
disability is not manifested by fibrous union of the major 
humerus, nonunion (false flail joint) of the major humerus or 
loss of the head of the major humerus (flail shoulder) nor is 
the service-connected disability manifested by limitation of 
motion of the right arm to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for the recurrent dislocation, right shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements for the Veteran's right shoulder 
claim were met in this case by letters sent to the Veteran in 
January 2004 and November 2006.  Those letters advised the 
Veteran of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life;

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

The VCAA letters sent to the Veteran requested that she 
provide evidence describing how her right shoulder disability 
had increased in severity, as required by element (1).  

The November 2006 letter included examples of specific types 
of evidence that would substantiate the claim.  The Board 
finds that the notice given informed the Veteran what 
evidence was needed to show that her right shoulder 
disability had worsened and what impact that had on her 
employment and daily life, as required under elements (1) and 
(4).  The Board finds that the first and fourth elements of 
Vazquez-Flores are satisfied.

As to element (2), the Board notes that the November 2008 
letter provided the Veteran with excepts of Diagnostic Code 
5201 and 5202.  

The Veteran was provided with notice via a letter dated in 
November 2006 as to how disability ratings and effective 
dates are determined, as required by element (3).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  In light of the foregoing, 
the Board finds that the requirements of Vazquez-Flores are 
either met or that any error in the specific VCAA notice 
letters are not prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Social Security records 
have been obtained.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a).  The RO provided the Veteran several appropriate VA 
examinations throughout the pendency of the appeal, most 
recently in December 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
she was last examined.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the medical records in the Veteran's claims file.  
The opinions consider all of the pertinent evidence of 
record, to include current VA medical records and the 
Veteran's self-reported medical history, and provide 
appropriate test results and physical measurements sufficient 
to accurately rate the right shoulder disability.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran.  In 
May 2008, the Veteran reported that she did not have any 
further evidence to submit in support of her claim.  
Therefore, the Board may proceed to consider the merits of 
the claim decided herein.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose 
vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 



Entitlement to a rating in excess of 30 percent for a right 
shoulder disability

In December 1990, service connection was granted for 
recurrent dislocation of the right shoulder and a 20 percent 
disability evaluation was assigned effective from March 7, 
1990.  

In February 1992, the Veteran submitted a claim of 
entitlement to an increased rating for her right shoulder 
disability.  In June 1994, the claim was denied.  The Veteran 
submitted a notice of disagreement with this decision.  In 
February 1995, the RO granted an increased rating for the 
right shoulder disability to 30 percent effective from May 1, 
1991.  The Veteran has not indicated that she is satisfied 
with this disability evaluation and the issue remains on 
appeal.  During the course of the appeal, the Veteran was 
granted temporary total 100 percent ratings for convalescence 
of the right shoulder.  These are in effect from February 25, 
1991 until April 30, 1991 and from February 7, 1992 until May 
31, 1992.  An increased rating cannot be granted during these 
time periods.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The service-connected right shoulder disability is assigned a 
30 percent rating under Diagnostic Code 5202.  This 
Diagnostic Code provides that impairment of the humerus, with 
recurrent dislocation of the major or minor shoulder at the 
scapulohumeral joint, is assigned a 20 percent evaluation 
with infrequent episodes of dislocation and guarding of 
movement only at shoulder level.  A 30 percent evaluation is 
assigned with frequent episodes and guarding of all arm 
movements, if the major arm is affected.  38 C.F.R. Part 4, 
Diagnostic Code 5202.  This Diagnostic Code further provides 
a 50 percent evaluation for fibrous union of the major 
humerus; a 60 percent evaluation for nonunion (false flail 
joint) of the major humerus, and an 80 percent evaluation for 
loss of the head of the major humerus (flail shoulder).

The medical evidence of record demonstrates that the Veteran 
is right hand dominant.  

The Board finds that a rating in excess of 30 percent is not 
warranted when the right shoulder disability is evaluated 
under Diagnostic Code 5202.  There is no evidence of record 
of the presence of fibrous union of the major humerus, 
nonunion (false flail joint) of the major humerus or loss of 
the head of the major humerus (flail shoulder).  VA 
examination and clinical records associated with the claims 
file do not document such pathology and the Veteran has not 
alleged the presence of this pathology.  In fact, it appears 
that the Veteran may be overrated for the right shoulder 
under Diagnostic Code 5202 as there has been no evidence of 
record documenting recurrent dislocations since the early to 
mid 1990's.  

A November 1991 X-ray indicates that there was no evidence of 
dislocation and minimal deformity of the glenoid.  

A February 1991 X-ray was interpreted as revealing laxity of 
the anterior portion of the right shoulder joint capsule.  

A February 1991 X-ray was interpreted as revealing no 
evidence of humeral head deformity.  

A March 1991 shoulder X-ray was interpreted as showing a 
normal shoulder.  

A September 1992 X-ray was interpreted as showing a 
radiographically normal right shoulder.  

A January 2004 shoulder X-ray was interpreted as revealing an 
essentially unremarkable shoulder.  

In March 2005, it was determined that there was no X-ray 
evidence of fracture or dislocation of the shoulder and the 
soft tissue was unremarkable.  

A March 2005 MRI of the right shoulder was interpreted as 
revealing supraspinatus tendinopathy with spiral full 
thickness tear but without retraction and osteoarthritis.  
Slight superior subluxation of the humeral head at the 
glenohumeral joint was present.  

The most recent VA examination which was conducted in 
December 2006 resulted in a diagnosis of right shoulder 
rotator cuff tear with high probability of impingement.  

The Board finds that an increased rating is not warranted for 
the service-connected right shoulder disability when 
evaluated under other Diagnostic Codes used to rate the 
shoulder and arm.  Diagnostic Code 5200 is not for 
application as this is based on the presence of ankylosis of 
the scapulohumeral articulation.  There is no evidence of 
record demonstrating that the service-connected right 
shoulder disability is manifested by ankylosis.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  Range 
of motion testing set out below consistently demonstrates 
that the Veteran is able to move her right arm, albeit some 
of the records document limitation of motion.  This does not 
equate to ankylosis.  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for motion of the arm limited to shoulder level.  A 30 
percent rating is warranted for motion limited to midway 
between side and shoulder if it is of the dominant (major) 
arm.  A 40 percent rating is warranted if motion is limited 
to 25 degrees from side if of the major arm.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5201.  

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  A visual interpretation 
of 38 C.F.R. § 4.71, Plate I evidences that limitation of 
motion of the shoulder to shoulder level equates to 90 
degrees of forward flexion, 90 degrees of abduction and 0 
degrees of shoulder external rotation.  

Range of motion testing demonstrates that the disability 
associated with the service-connected right shoulder more 
nearly approximates a 20 percent evaluation under Diagnostic 
Code 5201.  

In September 1991, a VA physician opined that the Veteran was 
unable to lift her arm to an overhead position.  

In a September 1991 statement, the Veteran reported that she 
was unable to lift her arm over her head.  

A September 1991 VA clinical record indicates that the range 
of motion of the shoulder was flexion to 80 degrees, external 
rotation was 20 degrees and internal rotation was 70 degrees.  

In November 1991, the active range of motion of the right 
shoulder was flexion to 80 degrees, extension to 40 degrees, 
internal rotation to 90 degrees and external rotation to 0 
degrees.  The passive range of motion was flexion to 90 
degrees, extension to 45 degrees, internal rotation to 90 
degrees and external rotation to 0 degrees.  

The Veteran completed a medical assessment form in December 
1991 wherein she reported that she was unable to raise her 
arm above her head or behind her back.  

On VA examination in December 1991, the range of motion of 
the shoulder was flexion to 90 degrees and abduction to 60 
degrees.  

In January 1992, the range of motion of the right shoulder 
was flexion to 160 degrees, abduction to 100 degrees, and 
external rotation to 10 degrees.  

In June 1992, the range of motion of the right shoulder was 
abduction to 100 degrees, forward flexion to 110 degrees, 
external rotation to 20 degrees and internal rotation to 110 
degrees.  

In September 1992, the range of motion of the right shoulder 
was flexion from 0 to 90 degrees, abduction from 0 to 45 
degrees, and external rotation from 0 to 10 degrees.  

In November 1992, the range of motion of the right shoulder 
was flexion from 0 to 100 degrees, abduction from 0 to 50 
degrees, and internal and external rotation were 0 to 20 
degrees.  

In January 1993, the Veteran reported that she was unable to 
lift her arm above her shoulder without constant pain.  

A January 1993 VA clinical record indicates the range of 
motion of the right shoulder was 45 degrees of active 
abduction and 90 degrees of passive abduction.  

At the time of a February 1993 VA examination, the range of 
motion of the right shoulder was flexion to 60 degrees, 
extension to 20 degrees, abduction to 45 degrees and 
adduction to 20 degrees.  

On VA examination in August 1994, the range of motion of the 
shoulder was flexion to 100 degrees and abduction to 90 
degrees.  

In October 1994, the Veteran reported problems with her right 
shoulder.  She reported a slight decrease in the right upper 
extremity function due to slightly diminished range of 
motion.  Physical examination revealed that the range of 
motion was limited in abduction by 15 degrees and limitation 
of external rotation of approximately 20 degrees.  

A Functional Capacity Evaluation conducted in October 1994 
indicates that the Veteran was functioning at the sedentary 
level of work according to Department of Labor guidelines.  
Her complaints consisted of right shoulder pain and right 
shoulder dislocation.  The range of motion of the right 
shoulder was flexion to 145 degrees without complaints of 
pain.  She could also flex to 145 degrees of abduction but 
with complaints of pain.  Internal rotation was 80 degrees 
and external rotation was 70 degrees with pain at the end 
range.  

At the time of a November 1994 RO hearing, the Veteran agreed 
with the hearing officer's statement that the Veteran could 
move her arm up to approximately shoulder level, side to side 
and to the front.  

A VA clinical record dated in July 1997 indicates the Veteran 
could not abduct her shoulder greater than 90 degrees above 
the shoulder plane.  She reported she was unable to do so 
secondary to the sensation that the shoulder was about to 
dislocate.  Internal rotation was poor but external rotation 
was normal.  

In February 2003, the range of motion of the right shoulder 
was flexion of approximately 120 degrees, abduction of 
approximately 100 degrees, and external rotation of 
approximately 30 degrees.  The assessment was some evidence 
of mild impingement and possibly rotator cuff tendinopathy.  

In January 2004, the range of motion of the right shoulder 
was active forward elevation to 120 degrees and passive 
forward flexion to 130.  Active abduction was to 90 degrees 
and passive abduction was to 120 degrees.  Active internal 
rotation was to 80 degrees and passive internal rotation was 
to 90 degrees.  Active external rotation was to 90 degrees 
and passive external rotation was to 90 degrees.  

In May 2004, physical examination revealed the range of 
motion of the shoulder was active forward flexion to 90 
degrees, and active abduction to 90 degrees.  After an 
injection, the Veteran had forward flexion to 150 degrees and 
abduction to 120 degrees.  

A functional capacity evaluation which was conducted in 
October 2004 indicated that the range of motion of the right 
upper extremity was within functional limits.  The Veteran 
reported an inability to reach overhead.  

In February 2005, the Veteran complained of right shoulder 
pain.  The range of motion was forward flexion to 90 degrees, 
abduction to 90 degrees, external rotation to 35 degrees and 
internal rotation to the sacrum at T7.  The assessment was 
severe right shoulder impingement status post two surgeries.  

At the time of an May 2005 general medical examination, the 
Veteran reported that her shoulder was painful and any type 
of overhead work aggravated the pain.  The range of motion of 
the right shoulder was flexion from 0 to 90 degrees, 
abduction from 0 to 60 degrees, external rotation from 0 to 
75 degrees and internal rotation from 0 to 60 degrees.  She 
displayed right shoulder impingement syndrome and positive 
drop testing.  Repetitive motion testing revealed decreased 
strength, fatigue, poor endurance and an increase in right 
shoulder pain at 90 degrees of flexion.  A right shoulder X-
ray was referenced as being normal.  MRI examination of the 
right shoulder revealed osteoarthritic changes and a tendon 
tear.  The pertinent diagnoses were chronic mechanic pain 
syndrome of the shoulder and right shoulder rotator cuff 
tear.  It was noted that the Veteran had a hard time with any 
shoulder level work.  No overhead work was feasible.  

A VA clinical record dated in August 2006 shows the veteran 
complained of pain and weakness in the right shoulder.  Range 
of motion of the right shoulder was forward flexion to 
greater than 90 degrees and passive forward flexion was full.  
Abduction was greater than 90 degrees and passive abduction 
was full.  External rotation was to 45 degrees.  Internal 
rotation was to the lumbar spine with great difficulty.  

On VA examination in December 2006, the Veteran complained of 
daily pain in the right shoulder.  The pain was aggravated 
with overhead reaching.  The pain was alleviated by favoring 
the shoulder and medication.  The range of motion was forward 
flexion from 0 to 100 degrees, abduction from 0 to 95 
degrees, external rotation from 0 to 45 degrees and internal 
rotation from 0 to 75 degrees.  With regard to flares of 
pain, the Veteran did exhibit pain at 90 degrees of forward 
flexion and at 90 degrees of abduction.  The pertinent 
diagnosis was right shoulder rotator cuff tear with high 
probability of impingement.  

A Functional Capacity Evaluation which was undated but 
received in June 2008 indicates it was determined that the 
Veteran was unable to perform right overhead reach secondary 
to limited shoulder range of motion.  Shoulder flexion was to 
99 degrees on the right.  Shoulder abduction was to 96 
degrees.  Internal rotation was within normal limits.  
External rotation was 40 degrees at 0 degrees.  

The Board finds the above referenced range of motion testing 
more nearly approximates a restriction in the range of motion 
to the shoulder level.  The vast majority of the records 
document that the Veteran could move her right arm to at 
least shoulder level.  The Veteran's comments and testimony 
support this finding.  Furthermore, whenever range of motion 
testing included repetitive use testing to determine if there 
was functional loss due to pain on use or during flares, the 
results also indicated that, while the Veteran experienced 
pain and reduced range of motion, she was still able to move 
her arm to shoulder level.  An increased rating based on 
restriction in the range of motion of the right shoulder is 
not warranted upon consideration of 38 C.F.R. § 4.40, 4.45, 
4.59 and the holding in Deluca.  

Evaluation of the service-connected right shoulder disability 
under Diagnostic Code 5203 would not result in an increased 
rating.  This Diagnostic Code provides the rating criteria 
for evaluation of impairment of the scapula or clavicle.  
There is no evidence of record which indicates that the 
service-connected right shoulder disability is manifested by 
any impairment of the scapula or clavicle.  

The Board finds that a separate disability rating is not 
warranted upon consideration of the surgical scars associated 
with the right shoulder disability.  There is no evidence of 
record which indicates that the scars are productive of any 
symptomatology.  No medical record has referenced the Veteran 
complaining of any symptoms associated with the scars and the 
Veteran's written statements and testimony do not indicate 
the presence of such symptomatology.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms reported by the Veteran to be associated with 
her service-connected right shoulder disability consist of 
complaints of pain, limitation of motion and allegations of 
dislocations.  This symptomatology is encompassed in 
Diagnostic Code 5202 which evaluates, in part, dislocation 
and guarding of arm movements.  The Board finds that even if 
the available schedular evaluation for the right disability 
is inadequate (which it manifestly is not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for the service-connected right shoulder disability.  She was 
hospitalized twice during the appeal period for treatment of 
the right shoulder.  The Board finds that two 
hospitalizations do not equate to a finding of frequent 
hospitalizations.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
right shoulder disability.  The Veteran has stopped working 
during the appeal period but there is no evidence of record 
which indicates that she stopped working solely due to her 
service-connected right shoulder disability.  A VA general 
medical examination which was conducted in May 2005 indicates 
that the Veteran's employment was limited to sedentary jobs 
which did not require reaching or stretching and definitely 
no overhead work. Whenever employment problems were reported, 
they were due to a number of disorders and not just shoulder 
problems.  The Board finds there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.


The Board finds that an increased rating for the service-
connected right shoulder disability is not warranted at any 
time during the appeal period.  A staged rating is not 
appropriate.  


ORDER

A rating in excess of 30 percent for a right shoulder 
disability is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
a right foot disorder.  The RO has adjudicated the claim as 
entitlement to service connection for hallux valgus of the 
right foot but there is no indication in the claims file that 
the Veteran is limiting her appeal to that disorder only.  

There is some evidence of record which indicates that the 
Veteran had a right foot disorder which was present during 
active duty.  In January 1981, the Veteran complained of 
problems with her feet which had been present for one month.  
The assessment was corns.  Another clinical record dated the 
same month indicates the presence of plantar warts on both 
feet.  Significantly, a January 1999 VA clinical record shows 
that a physician noted that X-rays dated in August 1990 
revealed bilateral evidence of bunion disease which "clearly 
was present in 1988."  The physician further wrote that X-
rays dated in August 1990 clearly demonstrate that both the 
right and left foot were involved with bunion disease at that 
time and that "[t]his has continued to provide her with 
significant disability."  The physician did not reference 
any in-service treatment records.  It is not apparent upon 
what basis the physician determined that the right foot 
disorder existed during active duty.  The Board notes, 
however, that the service treatment records include August 
1987 and September 1988 X-rays of the right foot.  

The Veteran has not been afforded a VA examination to 
determine if she currently has a right foot disorder which is 
linked to her active duty service.  The examiner who 
conducted a December 2006 VA foot examination diagnosed 
bilateral stable bunionectomies, mild degenerative joint 
disease of both feet and also bilateral pes planus deformity.  
Significantly, no opinion was provided as to the etiology of 
any right foot disorder.  The Board finds that a VA 
examination is required to determine if the Veteran currently 
experiences a right foot disorder which was incurred in or 
aggravated by her active duty service.  

The Veteran has claimed entitlement to service connection for 
a low back disorder.  She has argued that the disorder was 
secondary to her service-connected knees and foot disorder.  
Service connection is in effect for both knees and for a left 
toe disorder.  A VA examination of the spine was conducted in 
January 2006.  The examiner opined that it was not at least 
as likely as not that the Veteran's service-connected knee 
disabilities were the proximate cause of her back pain.  The 
examiner found that the knees did not evidence any 
degenerative process on X-ray nor was there any documented or 
suspected ligamentous problems.  The examiner determined that 
there was no diagnosis for any knee problems.  It was noted 
that the Veteran had chronic pain syndrome.  Records were 
referenced as indicating the Veteran had fibromyalgia and the 
examiner found these were more likely than not the reason for 
her back pain.  The Board notes the examiner did not provide 
an opinion as to whether the back disorder was causally 
connected to the service-connected left toe disorder.  
Furthermore, the examiner's opinion was based on a finding 
that there was no knee disability.  The examiner referenced 
the fact that no knee disorder was found at the time of the 
last examination which was conducted in April 2005.  He also 
noted that June 2004 X-rays of the knees were negative.  
However, no physical examination of the knees was conducted 
in January 2006 to determine if, in fact, there was a current 
knee disorder.  The Board notes that a VA examination of the 
knees which was conducted in December 2006 resulted in both a 
finding of some decrease in the range of motion of the knee 
and an X-ray of the right knee was interpreted as showing 
mild degenerative joint disease.  This evidence, dated less 
than one year later documents the presence of at least some 
right knee pathology.  The Board finds the examiner who 
conducted the January 2006 VA examination should be contacted 
and requested to provide an addendum to the examination which 
takes into account the presence of the documented right knee 
pathology and he should also provide an opinion as to whether 
the service-connected left toe disability alone, or in 
conjunction with the knee disabilities, could be the cause of 
the current back disorder.

The claim of entitlement to TDIU is inextricably intertwined 
with the claims of entitlement to service connection for a 
right foot disorder and low back disorder.  The law provides 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  This issue must also be 
remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a right foot disorder and a 
low back disorder since 2006.  After 
securing any necessary releases, obtain 
these records.  Regardless of the 
Veteran's response, all outstanding VA 
medical records should be obtained.  

2.  Schedule the Veteran for an 
examination of her right foot to 
determine the nature, extent and etiology 
of any foot disorder found on 
examination.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
must provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the Veteran 
has a currently existing right foot 
disorder which was incurred in or 
aggravated by the Veteran's active duty 
service.  When determining the etiology 
of any right foot disorder, the examiner 
must address the evidence of right foot 
complaints and treatment set out in the 
service treatment records.  The examiner 
must review and comment on the in-service 
X-rays of the right foot.  A rationale 
for any opinion expressed must be 
provided.  

3.  Contact the examiner who conducted 
the January 2006 VA examination and 
request that he provide an addendum to 
the examination report which addresses 
the right knee symptomatology noted in 
December 2006.  The examiner should be 
requested to provide an opinion as to 
whether the existence of this evidence 
(along with any other evidence of current 
knee symptomatology) changes the opinion 
promulgated in January 2006.  The 
examiner must also provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood), 
that the service-connected left toe 
disability by itself, or in connection 
with the service-connected bilateral knee 
disabilities, are the cause of the 
Veteran's current low back disability.  A 
rationale for any opinion expressed must 
be provided.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

4.  After completing any further 
development deemed necessary, 
readjudicate the issues on appeal.  If 
such action does not resolve the claims 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review, if in order.   

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


